Citation Nr: 9911859	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona which denied the veteran's claim for service 
connection for a knee disability.

The Board notes that the issues on appeal originally included 
entitlement to an increased rating for hearing loss in the 
right ear.  The veteran subsequently submitted a claim for 
service connection for hearing loss in the left ear.  In a 
rating decision dated in April 1996, the RO granted service 
connection for defective hearing in the left ear, and 
assigned a 40 percent evaluation for the veteran's bilateral 
hearing loss.  In a statement received in November 1996, it 
appeared that the veteran was satisfied with the rating 
assigned for his hearing loss.  In a letter dated in December 
1996, the RO asked the veteran to clarify whether he was, in 
fact, withdrawing his appeal for an increased rating for his 
service-connected hearing loss.  Later that month, the 
veteran responded and stated that he was withdrawing this 
aspect of his appeal.  Accordingly, this decision will be 
limited to the issue noted on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran's service medical records, including the 
separation physical examination, contain no complaints or 
findings pertaining to a knee disability.

2. There is no competent medical evidence linking a knee 
disability, which was first demonstrated many years after 
service, to the veteran's period of service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a knee 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a knee 
disability.  In the interest of clarity, the Board will 
initially review the relevant law and regulations.  The 
factual background of this case will then be discussed.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

Relevant Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The in-service incurrence of a chronic disease such as 
arthritis may be presumed if it is manifested to a degree of 
10 percent within a year of discharge from a period of active 
service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).

Well groundedness of the claim

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Factual background

The service medical records contain no complaints or findings 
pertaining to a knee disability.  On the separation 
examination in November 1945, in the block provided to list 
significant wounds and injuries, there was no reference to 
any knee condition.  On the discharge examination, a clinical 
evaluation revealed no musculoskeletal defects.  The veteran 
submitted a claim for service connection for various 
disabilities in December 1945.  There was no mention of any 
knee problems.  

The veteran initially submitted a claim for service 
connection for a knee disability in June 1994.   A Department 
of Veterans Affairs (VA) examination was conducted in July 
1994.  The veteran related that he fell on coral in 1944 and 
injured his knees.  He stated that he went on sick call but 
did not recall the results of that examination.  He stated 
that upon his discharge in 1945, a report was made of his 
knee problems.  He indicated that over the years his knee 
problems had increased in severity, with increasing pain and 
dysfunction.  He indicated that he had not sought medical 
attention until 1989, at which time he had knee pain which 
limited his weight-bearing and walking.  The examiner told 
the veteran that he had arthritis of the knees.  On 
examination, he walked with a normal gait.  There was 
bilateral genu varum, bony enlargement of both knees, 
positive crepitus, positive pain on motion and positive 
tenderness.  No heat, redness or swelling of either knee was 
noted.  An X-ray study of the knees revealed narrowing of the 
medial articular space bilaterally.  The impression was 
degenerative joint disease of the knees with bilateral genu 
varum.   

Private medical records dated in 1995 have been associated 
with the claims folder.  In August 1995, the veteran reported 
that he fell on some coral in 1944 and sustained serious 
lacerations.  He stated that they went on to heal, but he was 
starting to complain of pain at night, intermittent locking 
and pain with walking.  Following an examination, the 
examiner indicated that he suspected the veteran had a 
component of osteoarthritis.  He also suspected that the 
veteran might have a degenerative tear of the medial 
meniscus.  Magnetic resonance imaging of the left knee in 
September 1995 revealed a tear of the medial meniscus.  The 
veteran underwent a partial left medial meniscectomy in 
October 1995.  

Analysis

As discussed in detail above, in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The recent medical evidence indicates that the veteran 
currently has a knee disability.  Thus, the first prong of 
the Caluza test is met.

The available service medical records fail to show any 
complaints or findings suggestive of a knee disability.  
Indeed, when he was examined in November 1945 prior to his 
discharge from service, the veteran, contrary to his 
allegations, made no mention of a knee injury.  A clinical 
evaluation of the knees at that time revealed no abnormality.  
The Board also notes that no mention was made of any knee 
injury on his December 1945 application for VA benefits.  
Nonetheless, evidentiary assertions accompanying a claim for 
VA benefits must be accepted as true for purposes for 
determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  See King v. Derwinski, 5 Vet. App. 19, 21 (1993).  
Accordingly, for the limited purpose of determining whether 
the claim is well grounded, the Board will concede that there 
was an injury during service.  Thus, the second prong of the 
Caluza test is met.

With respect to the third prong of the Caluza analysis, 
medical nexus evidence, no physician or health care provider 
has linked his current knee disability to service, and no 
medical provider has opined that arthritis was present within 
one year after service .

Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown,      
5 Vet. App. 91 (1993).  Thus, his lay assertions to the 
effect that he has a knee disability which is related to 
service are neither competent nor probative of the issue in 
question.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and, therefore, those opinions do not even 
serve as a basis for a well-grounded claim.

The veteran asserts that he injured his knee during service 
while in combat and that, therefore, the presumptions of 
38 U.S.C.A. § 1154(b) apply.  As the Court noted in Gaines v. 
West, 11 Vet. App. 353 (1998), the VA is not required to 
accept the veteran's assertion that he was in combat.  In 
this case, however, the question of whether, in fact, the 
veteran was in combat need not be resolved.  Assuming 
arguendo, that he was in combat, the provisions of 
38 U.S.C.A. § 1154(b) do not obviate the requirement that a 
veteran must submit medical evidence of a causal relationship 
between his current condition and service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming 
combat status, the veteran must provide satisfactory evidence 
of a relationship between his service and his current 
condition.  He has not done so.  Wade v. West 11 Vet. App. 
302, 305 (1998).  

Clearly, the veteran has failed to meet the third element of 
a well-grounded claim, medical nexus evidence.  As stated 
above, there is no competent medical evidence that any 
current knee disability is related to service.  In the 
absence of such evidence in this case, the Board concludes 
that the veteran's claim is not well grounded.  The benefit 
sought on appeal is accordingly denied.

Additional matter

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded, namely a medical opinion which provides a nexus 
between the veteran's military service and his current knee 
disability.


ORDER

A well grounded claim not having been presented, service 
connection for a knee disability is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
  The Board observes that there is no evidence that arthritis was present to a compensable degree within one 
year after service.  The veteran has indicated that he first sought treatment for a knee problem in 1989, over 
40 years after service. 

